The record before Special Term did not warrant the granting of the extraordinary remedy of receivership. Order unanimously modified so *936as to eliminate that provision and, as so modified, affirmed. The provision for speedy trial is to be complied with and this court will make any further provision with respect to expediting the joinder of issue and the furnishing of particulars as may be necessary. Accordingly, settle order on notice. Present — Cohn, J. P., Callahan, Breitel, Botein and Rabin, JJ.